UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6083


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL JAMES TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.          Martin K.
Reidinger, District Judge. (2:11-cr-00022-MR-DLH-10)


Submitted:   July 28, 2016                   Decided:    August 1, 2016


Before MOTZ and    HARRIS,   Circuit     Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam.


Michael James Taylor, Appellant Pro Se.    Thomas Richard Ascik,
Amy Elizabeth Ray, Assistant United States Attorneys, Thomas
Michael Kent, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina; Dana Owen Washington, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael      James    Taylor    appeals     the      district     court’s     order

denying     his   motion     for    reduction        of      sentence,     18     U.S.C.

§ 3582(c)      (2012).     We   have   reviewed        the    record     and    find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             United States v. Taylor, No. 2:11-cr-

00022-MR-DLH-10      (W.D.N.C.      Jan.       19,   2016).     We     deny     Taylor’s

motion    to   appoint    counsel.      We      dispense      with     oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                AFFIRMED




                                           2